—In a proceeding pursuant to CPLR article 75 to vacate an arbitration award, the petitioner appeals from a judgment of the Supreme Court, Nassau County *470(Adams, J.), entered August 31, 1999, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
There is no merit to the petitioner’s contention that it did not participate in the arbitration proceeding. The record supports the finding of the Supreme Court contained in its decision dated June 18, 1999, that, inter alia, the petitioner was present at the arbitration proceeding and participated therein (see, CPLR 7511 [b] [2]; cf., Matter of Blamowski, 91 NY2d 190).
The petitioner’s remaining contention is without merit (see, Matter of Silverman, 61 NY2d 299). O’Brien, J. P., Florio, Feuerstein and Smith, JJ., concur.